NOTE: This order is nonprecedential
Um'ted States Court of AppeaIs
A for the FederaI Circuit
JONATHAN WYLIE BURGHART,
Claimant-Appellant, -
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Responclent-Appellee.
2011-7142 `
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 10-1180, Judge Ronald M.
H0ldaWay.
ON MOTION
ORDER
Jonathan Wy1ie Burghart moves for a 15-day exten-
sion of time to file his initial brief
Upon consideration thereof
IT ls ORDERED THAT:

BURGHART V. DVA 2
The motion is granted
FOR THE COURT
JUL 1 9 2811
/s/ Jan Horba1y
Date J an Horbaly `
Clerk
ccc Jonathan Wy1ie Burghart F“_ED
S
. ' . d.s.c0uR'r oF APPEALs FoR
stacey K GmgSby’ ESq me FEoERAL c¢Rcu\T
2 1 1
JUL 1 9 2011
1AN HDRBALY
CLERK